Response to Amendment
Claims 22-63 are allowed. Claims 64-66 are canceled. Claims 22, and 36-37 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Pursuant to MPEP 606.01 the title has been changed to read:
– LOCK SCREEN INTERFACE FOR A VIRTUAL DIGITAL ASSISTANT WITH CONTEXT BASED NATURAL LANGUAGE PROCESSING
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021, 03/23/2021, 03/03/2021, 02/09/2021 was filed after the mailing date of the final rejection on 12/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The previously cited references do not teach, alone or in combination, the claim limitations of claim 22, when taken with rest of the limitations of the claim as a whole. Claims 36-37 are the same scope as claim 22 and are thus allowed under same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID LUU/
Examiner, Art Unit 2171


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171